Appeal by the defendant from a judgment of the Supreme Court, Queens County (McGann, J.), rendered November 14, 1996, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant, both orally and in writing, knowingly, voluntarily, and intelligently waived his right to appeal. Accordingly, his present assertions of preindictment prosecutorial misconduct were waived (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1, 4). In any event, the defendant’s claims were forefeited by operation of law upon entry of his plea of guilty (see, People v Di Raffaele, 55 NY2d 234; People v Randolph, 222 AD2d 205; People v Morgan, 209 AD2d 727; People v Lunan, 206 AD2d 671). O’Brien, J. P., Thompson, Friedmann and Goldstein, JJ., concur.